Per Curiam,
The plaintiff's bill was dismissed, at his cost. The grounds of the dismissal appear in the elaborate and exhaustive opinion of Judge Morrison on which an affirmance of the decree dismissing the bill may safely rest. It is not necessary to specify herein, in detail, the grounds of the dismissal, as they clearly and plainly appear in the opinion referred to. The plaintiff, on his appeal to this court, filed a “statement of errors to the decree of the court below in dismissing his bill.” The errors alleged were twelve in number each of which appears to have been founded on the opinion of the learned court below. A careful consideration of the alleged errors resulted in the conclusion that there was nothing in either of them which warranted a reinstatement of the dismissed bill.
Decree affirmed.